DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20160222691) in view of Claes et al. (US 20150272000), hereinafter Claes.
Regarding claim 1, Williams discloses an agricultural vehicle (Williams, Fig. 1) comprising: a structural frame (Williams, see annotated Fig. 1); and at least one panel (Williams, 10 and 13 in Fig. 1) provided on the frame, the at least one panel comprising: a substantially rigid sub-frame (Williams, 11 and 12 in Fig. 1); a flexible sheet (Williams, 13 in Fig. 1 and paragraph 0023) supported by the sub-frame; and a closure mechanism (Williams, 17 in Fig. 1), wherein the closure mechanism is coupled with the flexible sheet such that an operator can open the closure mechanism to at least partly remove a portion of the flexible sheet.

    PNG
    media_image1.png
    221
    450
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 1 from Williams
Regarding claim 4, Williams discloses part of the agricultural vehicle of claim 1, wherein the flexible sheet comprises a material different from a material of the sub-frame (Williams, paragraph 0023, one is rigid and the other is flexible).
Regarding claim 5, Williams discloses part of the agricultural vehicle of claim 1, wherein the sub-frame comprises a structurally rigid durable material (Williams, paragraph 0023).
Regarding claim 8, Williams discloses part of the agricultural vehicle of claim 1, wherein the closure mechanism at least partially attaches the flexible sheet to the sub-frame (Williams, Fig. 1 and paragraph 0021, sheet is secured to the frame through the closure mechanism).
Regarding claim 9, Williams discloses part of the agricultural vehicle of claim 1, wherein the closure mechanism comprises at least one mechanism selected from the group consisting of a zip fastener (Williams, paragraph 0021), an array of snap-fit fasteners, hook-and-loop fasteners, button fasteners, a draw-string fastener, and a clamping system.
Regarding claim 13, Williams discloses part of the agricultural vehicle of claim 1, wherein at least a portion of the flexible sheet comprises a substantially transparent material (Williams, Fig. 1, sheet 13 is substantially transparent to see the interior of the vehicle).
Regarding claim 14, Williams discloses part of the agricultural vehicle of claim 1, wherein the sub-frame comprises coupling elements to attach the panel to the structural frame (Williams, paragraph 0019-20, attached at 16 with bolts or other means).
Regarding claim 16, Williams discloses part of the agricultural vehicle of claim 5, wherein the structurally rigid durable material comprises a material selected from the group consisting of metals (Williams, paragraph 0023, aluminum) and hard plastics.
Regarding claim 17, Williams discloses part of the agricultural vehicle of claim 16, wherein the structurally rigid durable material comprises a material selected from the group consisting of steel, aluminum (Williams, paragraph 0023), HOPE, and PVC.
Williams fails to disclose a harvester processor system within an interior of the agricultural vehicle and the panel covers at least a portion of the harvester processor system as recited in claim 1. 
However, Claes teaches a harvester processor system (Claes, computer system in cab 10, Fig. 1; processor inherent in electronics).
Claes is considered to be analogous art because it is in the same field of agricultural vehicle as Williams. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Williams to incorporate the teachings of Claes and have the panel from Williams install on the driver’s cab in Claes. Doing so provides a lightweight door to protect the driver from insects and debris (Williams, abstract).
Claims 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams in view of Claes as applied to claim 1 above, and further in view of Tyrer (US 20020096906).
Regarding claim 6, the combination of Williams and Claes teaches the agricultural vehicle of claim 1.
Regarding claim 10, the combination of Williams and Claes teaches the agricultural vehicle of claim 1.
Regarding claim 11, the combination of Williams and Claes teaches part of the agricultural vehicle of claim 10.
Regarding claim 12, the combination of Williams and Claes teaches the agricultural vehicle of claim 1.
Williams fails to disclose the flexible sheet comprises a material selected from the group consisting of rubber, a canvas material, vinyl material, a tarpaulin, LOPE, and acrylic as recited in claim 6; at least one retention element to retain the removed portion of the flexible sheet in a folded away or rolled up state, the retention element comprising at least one element selected from the group consisting of a strap fastener, a button fastener, and a clamp as recited in claim 10; the at least one retention element is disposed adjacent an upper end of the panel as recited in claim 11; and the flexible sheet comprises a sealable access flap as recited in claim 12. 
However, Tyrer teaches vinyl material (Tyrer, paragraph 0046 and Fig. 2); at least one retention element (Tyrer, 52 and 54 in Fig. 2 and paragraph 0035) to retain the removed portion of the flexible sheet in a folded away or rolled up state, the retention element comprising at least one element selected from the group consisting of a strap fastener (Tyrer, paragraph 0035), a button fastener, and a clamp; the at least one retention element is disposed adjacent an upper end of the panel (Tyrer, upper end 29 in Fig. 2); and a sealable access flap (Tyrer, Fig. 2, 31a or 31b).
Tyrer is considered to be analogous art because it is in the same field of vehicle cover as Williams. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Williams to incorporate the teachings of Tyrer and replace the flexible sheet in Williams with the flexible sheet in Tyrer. Doing so provides lightweight enclosure that protects the occupant from weather conditions (Tyrer, abstract) and sufficient opening for ingress and egress of the operator.
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
In page 1-2 of Applicant’s Remarks, Applicant argues that Williams provides a panel providing access to the driver’s area rather than a portion of a harvester processor system and Claes describes a harvester with the problem that the instant invention is solving. Examiner respectfully submits that the references in combination teaches the amended claim 1, where the obviousness of the combination was established both in page 5 paragraph 1 of the Non-Final Office Action and in the rejection above. Examiner acknowledges the difference between the harvester processor system from the Applicant (mechanical systems such as grain processor as mentioned in paragraph 0035 of Applicant’s Specification) and the harvester processor system from Claes (electrical processor system; see rejection above). However, without clear definitions, the electronic device in the operator cab of Claes is considered a harvester processor system as claimed in claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle cover panels.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612